DETAILED ACTION
  	This Office Action is in response to the amendment filed on 05/26/2022 in which Claims 1, 3-8, 10-15, 17-23 are presented for examination on the merits. 
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
1.	In view of the claim amendments filed on 05/26/2022, applicant’s following arguments in page 12 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered and are persuasive: “..Examiner's rejection, the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least "receiving, by a first execution environment of a device and from an application running in a second execution environment of the device, a request associated with attestation of the application, wherein the first execution environment includes a trusted execution environment (TEE), and wherein the second execution environment includes a rich operating system (OS) environment," "receiving, by the first execution environment and from an application server device, a request to verify an executable code," "obtaining, by the first execution environment and from the application, the executable code based on receiving the request," "obtaining, by the first execution environment and from the first execution environment, an algorithm for executing the executable code," "executing, by the first execution environment, the executable code using the algorithm," and "sending, by the first execution environment and to the application, the executable code for verification by the application server device" as recited in claim 1, as amended..” 
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 04/28/2022 are hereby withdrawn. 
 				Allowable Subject Matter
2.	  Claims 1, 3-8, 10-15, 17-23 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 8, and 15 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Sanchez Diaz et al. (US 0190266331 A1, prior art on the record) discloses a Dynamic Trust Manager (DTM) configured to verify the integrity of software running within an embedded system, and/or enforcement of security policies related to this software in the event the software is maliciously altered (Sanchez Diaz, Paragraph 0011).
  	Further, Sanchez Diaz discloses  that during runtime, the DTM 120 performs integrity checks of any critical code being executed by the AP 112 from the embedded system memory 114. More specifically, the DTM 120 requests a Security Monitor Driver (SMD) 11442 in the embedded system memory 114 to perform an integrity check of code and to report resulting integrity metrics. The DTM 120 compares the reported integrity metrics with reference values. Based on the comparison and security policies for various portions of code, the DTM 120 may decide to perform an action. The action may be, for example, to instruct the SMD 11442 to recover corrupted code from a backup, kill and restart corrupted code, or reset and reboot the AP 112 by activating the reset line (Sanchez Diaz, Paragraph 0023).
 	Paul et al. (US 20070006320 A1, cited in PTO-892) discloses a reliable and secure computing environment for a personal Internet communicator. In one embodiment, the present invention can be used to restrict the installation of operating system and/or software code on the personal Internet communicator by storing a key in the non-volatile storage of the personal Internet communicator, such as the master boot record, and requiring any bootable device to have a matching signature or key in order to be eligible to have operating system files or application files written (Paul, Paragraph 0007).
   	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a request to access an attestation key stored in a secure element of the device. The device obtains an attestation policy, by which to verify an identity of the application. 
	The subject matters of the independent claims 1, 8, and 15 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  verifying, by the first execution environment, and based on determining whether the application satisfies the attestation policy, at least one of an identity or a state of the application, receiving, by the first execution environment and from an application server device, a request to verify an executable code; obtaining, by the first execution environment and from the application, the executable code based on receiving the request; obtaining, by the first execution environment and from the first execution environment, an algorithm for executing the executable code: -2-PATENT U.S. Patent Application No. 16/947,848 Attorney Docket No. 20180194C1 executing, by the first execution environment, the executable code using the algorithm; and sending, by the first execution environment and to the application, the executable code for verification by the application server device...” in combination with the rest of the limitations recited in the independent claim 1.
 	 Independent claims 8 and 15 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s arguments in pages 12 of the REMARKS filed on 05/26/2022 in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 8, and 15 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498